DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
***Any reference not considered did not include a name and/or publication date.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-28 and 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raulerson (US 5,045,065).
In regard to claim 24, Raulerson discloses an access device (see Figures 5-6; other embodiments are relevant and should also be considered) for placing a medical article within a body space, the access device comprising: a barrel (12) and a plunger (14) slidingly disposed in the barrel, the plunger having a channel (32) sized and shaped to receive a guide wire therethrough, the barrel defining a fluid chamber (see at least col. 5, lines 40-44), a plunger valve (28) disposed in operative relationship relative to the channel to prevent passage of fluid through the channel during at least one operation performed from a group comprising flushing the access device and aspirating the access device (see col. 7, lines 5-12); an interior needle portion (114) at least partially disposed in the channel and comprising an aperture (118) through a side wall of the interior needle portion and into the fluid chamber; an exterior needle portion (112) extending from the barrel and being in flow communication with the interior needle portion and the fluid chamber (see Figures 5-6); and a sheath (18) coaxially disposed about the exterior needle portion and slideable along the exterior needle portion (see col. 9, line 61- col. 10, line 18; the second portion 114 is slidable with the plunger 14 so it movable relative to sheath 18), a distal end of the sheath being positioned proximal to a distal end of the exterior needle portion (see Figures 5-6).
In regard to claim 25, Raulerson discloses wherein the plunger valve (28) is configured to seal against the guide wire disposed in the channel (see col. 7, lines 24-29).
In regard to claim 26, Raulerson discloses wherein the plunger valve (28) comprises one or more one-way valve elements (58, 59).
In regard to claim 27, Raulerson discloses wherein the one or more one-way valve elements (58, 59) comprises a flexible resilient hollow hemisphere member (see col. 6, lines 38-44).
In regard to claim 28, Raulerson discloses wherein the plunger valve (28) is configured to prevent air from entering the channel during aspiration (see col. 7, lines 5-12).
In regard to claim 32, Raulerson discloses an access device (see Figures 5-6; other embodiments are relevant and should also be considered) for placing a medical article within a body space, the access device comprising: a syringe (10) and a needle (110) extending from the syringe, the syringe having a channel (lumen of the syringe) configured to receive a guide wire extending through the needle, wherein the syringe comprises a barrel (12) and a plunger (14) slidingly disposed in the barrel, wherein the plunger comprises a plunger channel (32) configured to receive the guide wire; a plunger valve (28) disposed in operative relationship relative to the plunger channel to prevent passage of fluid through the plunger channel during at least one operation performed from a group comprising flushing the access device and aspirating the access device (see col. 7, lines 5-12); and a sheath (18) coaxially disposed about the needle and slideable along the needle (see col. 9, line 61- col. 10, line 18; the second portion 114 of the needle 110 is slidable with the plunger 14 so it movable relative to sheath 18).
In regard to claim 33, Raulerson discloses wherein the plunger valve (28) is configured to seal against the guide wire disposed in the plunger channel (see col. 7, lines 24-29).
In regard to claim 34, Raulerson discloses wherein the plunger valve comprises one or more one-way valve elements (58, 59).
In regard to claim 35, Raulerson discloses wherein the one or more one-way valve elements (58, 59) comprises a flexible resilient hollow hemisphere member (see col. 6, lines 38-44).
In regard to claim 36, Raulerson discloses wherein the plunger valve (28) is configured to prevent air from entering the plunger channel during aspiration (see col. 7, lines 5-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29-31 and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Raulerson in view of Tal (US 2003/0153874).
In regard to claims 29 and 37, Raulerson fails to expressly disclose wherein the sheath comprises a sheath body, a sheath hub, and a sheath valve, the sheath hub defining an inner cavity, wherein the sheath valve is disposed in the inner cavity to inhibit flow through the inner cavity in a proximal direction.
In regard to claims 30 and 38, Raulerson fails to expressly disclose wherein the sheath valve is configured to seal against the needle.
In regard to claims 31 and 39, Raulerson fails to expressly disclose wherein the sheath valve is biased to prevent gas from being drawn distally through the inner cavity.
In a similar art, Tal discloses a system comprising a needle (142), a dilator (152), and a sheath (160), wherein the sheath comprises a sheath body (elongate portion of 160), a sheath hub (164), and a sheath valve (hemostatic valve; see par. [0034]), the sheath hub defining an inner cavity (see Figure 4; hub clearly has cavity as other structures are positioned therein), wherein the sheath valve is disposed in the inner cavity to inhibit flow through the inner cavity in a proximal direction (see par. [0034]), wherein the sheath valve is configured to seal against the needle (see Figure 4; the needle 142 is positioned within the valve and the valve prevents blood from leaving the system), wherein the sheath valve is biased to prevent gas from being drawn distally through the inner cavity (see par. [0034]; the valve prevents fluid so it is capable of preventing gas as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Raulerson with the sheath of Tal in order to provide a system for inserting a sheath into a blood vessel to provide access for a catheter.  The examiner notes that this combination is not modifying previously identified element (18) to be the sheath but is instead adding another element (160) to the Raulerson system.
In regard to the method claims, the examiner maintains the clear use of the combination device would teach all of the recited steps.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,027,099. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783